ORDER APPOINTING EXAMINER
ARTHUR N. YOTOLATO, Jr., Bankruptcy Judge.
Heard on April 4, 1989, on the U.S. Trustee’s Motion for the Appointment of a Trustee or Examiner. Upon consideration of the entire record, and after consideration of the arguments presented by all parties, we make the following rulings:
1. That, m the interest of all parties, especially the debtor, an examiner be appointed to investigate, examine and report on the present operation and financial condition of the debtor, the accuracy and reasonableness of the projections submitted, and the feasibility of the proposed plan of reorganization.
2. That the examiner’s report shall be prepared as quickly as possible, but no later than 30 days after the date of this Order, and shall include a consideration of the April, 1989 actual data, vis-a-vis the projections submitted with debtor’s plan, and elaborated upon (and disputed) at the April 4 hearing.
3. The motion for the appointment of a trustee is denied, without prejudice to the right of the U.S. Trustee to renew said motion, if appropriate, after the hearing on the report of the examiner.
4. Finally, the debtor is ordered to file a disclosure statement and an amended plan of reorganization within 10 days of the filing of the examiner’s report.
*654A hearing will be held on June 5,1989, at 10:00 a.m., for a formal review of the examiner’s report.
Enter Judgment accordingly.